Citation Nr: 1545421	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  12-25 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a left hand disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 1979 and in March 1985.  He also served with the Army National Guard with multiple periods of Active Duty Training (ACDUTRA) to include from May 1983 to June 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from two ratings decisions of the Regional Office (RO) in Nashville, Tennessee in December 2010 and June 2011.  

In connection with these appeals, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing has been associated with the claims file.

A review of the Veteran's Virtual VA file indicates that that there is no evidence outstanding relevant to this appeal.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in March 2003, service connection for a right knee disability was denied on the basis that the Veteran's diagnosed meniscus tear was not shown to be related to service, as there were no service treatment records noting complaint or injury of the right knee and no medical nexus opinion.

2.  The evidence received since the March 2003 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability, it is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's current right knee disability is as likely as not related to an injury occurring during a period of ACDUTRA.

4.  The Veteran's currently diagnosed chronic median neuropraxia of the left hand is as likely as not the result of an injury occurring during a period of inactive duty (INACDUTRA). 


CONCLUSIONS OF LAW

1.  The March 2003 rating decision to deny service connection for a right knee disability is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R.  § 20.1103, 20.1104 (2015).
 
2.  The criteria for reopening the claim of entitlement to service connection for a right knee disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for right knee disability have been met.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for service connection for chronic median neuropraxia of the left hand have been met.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the Board's decision to grant the Veteran's service-connection claim for a left hand and a right knee disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty in active military, naval or air service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110. 


ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 (2015).   

Analysis

Right Knee Disability

Service connection for a right knee disorder was initially denied in a March 2003 rating decision.  The RO determined that service connection was not warranted because the evidence of record did not establish a nexus between the onset of the Veteran's right knee disability and service.  VA mailed notice of the decision and of the Veteran's appellate rights to him in March 2003, with a copy to his representative.  He did not appeal the decision and no new and material evidence was received during the appeal period, so it became final.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2015).

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2015).  Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims. 38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since the 2003 rating decision includes treatment records that provide a nexus between the Veteran's currently knee disability and service.  See Dr. R.B.'s opinion and Precision Orthopedics and Sports Medicine examination report dated April 25, 2015.  Additionally, the Veteran has submitted "Buddy" statements that attest to him being injured during a period of ACDUTRA.  The record also includes, testimony from the Veteran and his spouse giving further detail regarding his initial injury in service and the subsequent treatment he received.  The finding of a medical nexus between his current disability and service, the elaborated accounts of his initial injury, and the statements of his "buddies" are all both new and material and sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110 (2010).

As the claim is now reopened, the Board will discuss whether entitlement to service connection is warranted.

The Veteran asserts that he has a right knee disability as a result of ACDUTRA.  The record reflects that the Veteran had ACDUTRA from May 21, 1983 to June 5, 1983.  See Army National Guard Retirement Credit Record.  At his April 2015 hearing before the Board, he testified that he injured his right knee during annual training in Ft. Steward Georgia after falling off of an armored carrier.  Specifically, he recalls twisting around and falling off of the back of the carrier and hitting the dismount door of the vehicle.  After sustaining his injury he reports being initially treated at an aid station and then being transferred to Winn Army Hospital.  He reports that he has experienced right knee pain since the time of this in-service injury.

Service treatment records are silent as to the Veteran receiving treatment for a right knee injury during service.  However, in a Report of Medical History dated July 10, 1983, the Veteran was noted to have complaints of right knee pain of an unspecified duration.  

Additionally, the claims file contains multiple statements from the Veteran's fellow servicemen, and his wife, addressing his right knee injury.  Importantly, one such statement was prepared by the fellow servicemen who initially treated the Veteran's right knee injury.  See J. L. "Buddy Statement."  This servicemen reports that he treated the Veteran for a right knee injury during ACDUTRA at an aid station in Fort Stewart.  Although the statement does not give an exact date that the Veteran was treated, this account is still persuasive evidence in favor of his claim.

The Veteran, his spouse and his "buddies" statements are deemed to be competent regarding observable symptoms, such as whether the Veteran experienced knee problems during service. 38 C.F.R. § 3.159(a)(2) ; see Layno v. Brown, 6 Vet. App. 465   (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses).  These statements are also found to be credible as they are consistent with one another and are not contradicted by the evidence of record.

A review of the post-service medical evidence of record reflects that the Veteran has received treatment for a variety of disabilities, to include knee pain, at VA Medical Centers (VAMC) and private treatment facilities.  Importantly, VAMC and private treatment records confirm that the Veteran has been diagnosed with a right knee meniscal tear.  See treatment medical records from Southeast Tenn. Orthopaedics, Inc. dated in November 2002 and Tennessee Valley VAMC dated in October 2014

Of record is an April 2015 opinion from a private orthopedic surgeon, Dr. R.B., regarding the etiology of the Veteran's right knee disability.  In the opinion report, Dr. R.B. reported that he completed a thorough file review and cited to pertinent evidence of record in the claims file.  Dr. R.B. also reported that he had been treating the Veteran for his right knee disability since 2002; including performing an antroscopic procedure.  After examination, Dr. R.B. diagnosed the Veteran with "remote left knee contusion status post medial meniscectomy, possible lateral meniscal tear."  Dr. R.B. opined that it was more likely than not that the Veteran's in-service injury was the proximate cause of his current right knee disability.  

Recognition is given to the fact that the April 2015 nexus opinion identifies (diagnoses) a left knee disability.  However, as the entirety of Dr. R.B.'s examination report only references his right knee, the Board will accept this as typographical error.  

The Board finds that the April 2015 private medical opinion is adequate because the physician thoroughly reviewed the claims file, discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached based upon the Veteran's clinical history, examination and symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   Further, there is no medical opinion to the contrary and the private medical opinion is the most probative evidence of record.  
 
The preponderance of the evidence is for the claim and entitlement to service connection for a right knee disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Hand Disability

The Veteran contends that his left hand disability is related to his INACDUTRA.

The service treatment records show that the Veteran was seen for a left hand injury during INACDUTRA on March 3, 1985.  Specifically, he suffered a contusion to the left hand after attempting to remove a bolt from a tank.  He reports that ever since this initial injury he has suffered from continual pain and numbness.  See June 2011 VA examination report.

On VA examination in June 2011, the Veteran was given no diagnosis for his left hand disability; as his X-rays and nerve conduction study were determined to be normal.  At the time of his VA examination, no treatment medical records for the left hand were in evidence.  As no condition was diagnosed, the examiner did not address whether the Veteran's reported symptoms of pain and numbness were related to his in-service injury.

In April 2015, the Veteran's private physician diagnosed him with chronic left median neuropraxia.  See Dr. R.B.'s opinion and Precision Orthopedics and Sports Medicine examination report.  The physician opined that the Veteran's 1985 left hand injury appeared to be the proximate cause of his long standing hand problems.  In making this determination, the examiner cited to the physical examination of the Veteran, review of his relevant medical history, current treatment medical records, including nerve conduction studies.  Importantly, the Veteran's treatment medical records reflect an active problem of neuropathy of the hand.  See Tennessee Valley VAMC treatment medical records dated in April 2014.

To the degree that the June 2011 VA examination conflicts with the Veteran's more recent private opinion, the Board finds the private opinion to be more persuasive.  Specifically, the private opinion was predicated upon more recent imaging studies and physical examination, along with review of the Veteran's treatment medical records. See VA and private treatment medical records from Nashville VAMC dated on June 14, 2011, Bradley PM&R private treatment facility received in April 2012 and Tennessee Valley VAMC dated in April 2014.  As noted above, no treatment medical records were of record at the time of the June 2011 VA examination.


Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds that the criteria for service connection for a left hand disability are met. 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102 .

As the elements of service connection are met, the appeal as to entitlement to service connection for a neuropraxia of the left hand must be granted.


ORDER

New and material evidence having been received, the claim for service connection for a right hand disability is reopened.

Service connection for right knee disability is granted.

Service connection for chronic left median neuropraxia of the left hand is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


